PER CURIAM.
The State appeals the trial court’s downward departure from the sentencing guidelines, arguing that the trial court gave no written or oral reasons for the departure.1 Our search of the record reveals no written or oral reason for the downward departure. Accordingly we conclude that the departure is reversible error. Banks v. State, 732 So.2d 1065 (Fla.1999).
Accordingly Clark’s sentence is reversed and the cause is remanded to present Clark with the opportunity to withdraw his plea.
Reversed and remanded.

. The State had, in fact, filed its intention to seek an enhanced penalty as an habitual felony offender.